Lucas App. No. L-97-1002. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ entry journalized February 9,1999, at page 3:
“In State v. Thomas ([July 26], 1995), Athens App. No. [94]CA1608, unreported [1995 WL 468183], inquiry was made of a juror as to whether exposure to extraneous information or improper outside influence affected the juror’s impartiality. The juror’s response appeal’s to have partially served as a reason for concluding a lack of prejudice from juror misconduct. We must conclude that, at least tacitly, the Thomas court found permissible a practice we have held to be improper. Accordingly, we find a conflict between this decision and our own and do so certify.
“The issue submitted is whether Evid.R. 606(B) permits, under any circumstances, inquiry for a juror as to the effect of extraneous information or improper outside influence upon his or her decision making process.”
Resnick, J., not participating.
Sua sponte, cause consolidated with 99-239, infra.
Resnick, J., not participating.